In The

                        Court of Appeals

              Ninth District of Texas at Beaumont

                           __________________

                          NO. 09-20-00095-CR
                           __________________

              VALERIA JOHNSON TENNON, Appellant

                                   V.

                  THE STATE OF TEXAS, Appellee

__________________________________________________________________

            On Appeal from the 435th District Court
                  Montgomery County, Texas
                 Trial Cause No. 19-03-03235-CR
__________________________________________________________________

                      MEMORANDUM OPINION

     After pleading guilty to allegations in an indictment charging her

with unlawfully appropriating “monetary funds” with an “aggregate

value of greater than $300,000,” Valeria Johnson Tennon sought the trial

court’s permission to withdraw her plea. 1 The trial court denied her




     1Tex.   Penal Code Ann. § 31.09.
                                    1
request to withdraw her plea, assessed a seventy-year sentence, and then

denied her motion for new trial.

     In two issues, Tennon argues (1) the trial court abused its discretion

in refusing to allow her to withdraw her plea, and (2) a new trial is

required because she received ineffective assistance of counsel from the

attorneys she retained to represent her against the charges the State

brought against her in the case. Because the record does not support her

claim that the trial court abused its discretion when it rejected her

motions to withdraw her plea, and because she has not met her burden

to demonstrate she received ineffective assistance of counsel, her issues

lack merit, so we will affirm.

                                 Background

     In March 2019, Tennon was re-indicted on a charge of aggregate

theft. The amended indictment alleges that between November 2015 and

December 2018, Tennon unlawfully appropriated monetary funds with

an aggregate value of more than $300,000 from a number of entities and

individuals who are named in the indictment. When the amended

indictment was filed, Tennon was represented by two attorneys, who had

been appointed by the court and who had been representing her for


                                     2
around a year on an indictment charging her with aggregate theft of a

monetary fund involving a value of more than $300,000.

     Tennon told the trial court that she wanted to hire an attorney to

represent her during a docket call in March 2019, explaining that she no

longer wanted the attorneys the court had appointed to represent her to

continue to represent her in the case. The attorney that Tennon retained

a short time later is an attorney named Tristan LeGrande.

     In April 2019, LeGrande appeared at a docket call in Tennon’s case

based on the information in the Clerk’s Record. In August 2019, which

was the day before Tennon’s trial was scheduled to begin, Tennon told

the trial court during the docket call that day that she wanted to enter a

plea. The trial court conducted a hearing on Tennon’s plea that day.

     The record from the hearing on Tennon’s plea shows the following

exchange occurred in the proceedings on Tennon’s plea:

         THE COURT: Ms. Tennon, if you will raise your right
     hand?

           (Defendant sworn in.)

            THE COURT: Ms. Tennon, you are set today for a call
     docket; is that correct or no -- you are set tomorrow to begin a
     trial?

           [PROSECUTOR]: Yes, Your Honor.
                                    3
      THE COURT: All right. And at some point, you made a
decision to enter a plea; is that true?

     THE DEFENDANT: Yes.

      THE COURT: Understanding you have a right to have
a trial by jury on this matter -- do you understand that?

     THE DEFENDANT: Yes.

      THE COURT: And are you now wanting to waive that
right, Ms. Tennon?

     THE DEFENDANT: Yes.

      THE COURT: And you understand that if you enter a
plea to the charge and then go to the Court for sentencing –
That’s the terms of your agreement?

     [PROSECUTOR]: Yes, Your Honor.

     MR. LEGRANDE: Yes, Your Honor.

     THE COURT: If you go to the Court for sentencing, you
are waiving your right to appeal the entry of the plea. You will
reserve your right to appeal the sentencing portion. Do you
understand that?

     THE DEFENDANT: Yes.

     THE COURT: All right. And then, as to the charge, it’s
aggregate theft?

     [PROSECUTOR]:         Yes,    Your   Honor,    first-degree
aggregate theft.

     THE COURT: Normal range of punishment?
                               4
     [PROSECUTOR]: Yes, Your Honor.

     THE COURT: You have been charged with the offense
of aggregate theft as a first-degree felony. The range of
punishment for a first-degree felony -- You probably want to
indicate that on the document that she’s signed off on.

     (Defense attorney gives paperwork to client.)

      THE COURT: The charge being aggregate theft, first-
degree felony. The range of punishment for a first-degree
felony is 5 years up to 99 or life incarceration in TDCJ
Institutional Division and a possible fine up to $10,000. Do
you understand the charge itself and the range of
punishment?

     THE DEFENDANT: Yes.

     THE COURT: And you are represented by counsel,
correct?

     THE DEFENDANT: Yes.

     THE COURT: And your counsel’s name is --

     THE DEFENDANT: Tristan LeGrande.

     THE COURT: And has Mr. LeGrande gone over the
paperwork that I have in – I’m holding in my left hand? Has
he gone over that with you?

     THE DEFENDANT: Yes, he has.

      THE COURT: To that charge of aggregate theft -- let me
back up. Mr. LeGrande, based on your interactions with your
client, Ms. Tennon, do you believe her to be competent?


                             5
           MR. LEGRANDE: Yes, Your Honor.

          THE COURT: Do you have any information concerning
     her not being competent?

           MR. LEGRANDE: No, Your Honor.

           THE COURT: All right. And Ms. Tennon, to that charge
     of aggregate theft charged as a first-degree felony, how do you
     plead, guilty or not guilty?

           THE DEFENDANT: Guilty.

           THE COURT: And are you entering that plea of guilty
     freely and voluntarily?

           THE DEFENDANT: Yes.

           THE COURT: Are you pleading guilty because you are,
     in fact, guilty and for no other reason?

           THE DEFENDANT: Yes.

           THE COURT: All right.

           [PROSECUTOR]: We offer State’s Exhibit 1. 2

     2The prosecutor failed to identify what State’s Exhibit 1 was for the
record. And then, the court reporter failed to attached State’s Exhibit 1
to the reporter’s record of the hearing. That said, the Clerk’s Record
contains only one document marked “State’s Exhibit 1.” That document
is found at page 107-109 of the Clerk’s Record. From the context of the
hearing on Tennon’s plea, it appears the document referred to in the
hearing consists of the plea papers tied to Tennon’s plea. Tennon signed
the plea papers in three places, and the plea papers contain three items,
designated by headings: (1) written admonishments, relevant to
Tennon’s plea; (2) a judicial confession, where Tennon confessed to
committing aggregate theft; and (3) a waiver of the right to appeal, where
                                    6
           MR. LEGRANDE: No objection.

           THE COURT: No objection to 1; that’s admitted.

           And Ms. Tennon, I’m going to accept your plea of guilty.
     Is there a possibility of deferred?

           [PROSECUTOR]: Yes, Your Honor. That’s a possibility.

          THE COURT: Counsel, are you requesting that I defer
     a finding at this time and postpone that decision after a
     completion of a sentencing hearing?

            MR. LEGRANDE: Yes, we are requesting the Court
     conduct a presentence investigation hearing and I’ll be asking
     if the Court would defer a finding of guilt until punishment is
     assessed.

          THE COURT: Ms. Tennon, accepting your plea of guilty,
     I will defer a finding at this time and postpone for a
     sentencing date. I’m assuming a long PSI would be requested
     which would run anywhere from six to eight weeks out. So, I
     would ask for you to go ahead and get a date at least eight
     weeks out.

          [PROSECUTOR]: May we request that you find the
     evidence sufficient to substantiate her guilt?

Tennon waived her right to appeal issues that do not include the issues
she has raised here.
     Obviously, it would be better if the parties would clearly identify
the exhibits they use in hearings by identifying them in ways that
describe what the exhibit is in addition to identifying the document by its
exhibit number, given that court reporters sometimes omit exhibits that
were admitted in hearings from the reporter’s record of the proceedings
despite the fact that the omission of an admitted exhibit violates the court
reporter’s duties under the rules. See Tex. R. App. P. 34.6(g).
                                      7
              THE COURT: Yes. I will make that finding, and the
        record will speak to it as you did because I’m sure I would not
        be as eloquent. You can go off now.

        (Proceedings concluded.)

        Exhibit 1 includes the warnings Tennon received about the

consequences of pleading guilty and a judicial confession. Tennon

acknowledged both by signing her name on the line below the

admonishments and below the judicial confession. By signing the

admonishments, Tennon represented: “I, Valeria Johnson Tennon, have

reviewed and understand the above indicated admonishments. I am

competent and aware of the consequences of the plea.” Tennon also

signed the judicial confession. It states: “I JUDICIALLY CONFESSES

(sic)    to   committing    the    offense   of:   AGGREGATE       THEFT;

AGGREGATE THEFT as charged by the indictment[.]”

        After Tennon pleaded guilty and the trial court reset the case for

sentencing, LeGrande filed five motions, each relevant to matters to be

decided in the upcoming hearing the trial court scheduled on Tennon’s

punishment. Around three months later, and shortly before the

punishment hearing in December 2012, LeGrande moved to withdraw as

Tennon’s attorney. In his motion, he argued he was entitled to withdraw
                                       8
because he had been notified by the State Bar that Tennon had filed a

grievance against him, which the State had dismissed as groundless. And

he argued that Tennon had made representing her unreasonably difficult

because she had not paid him the fees as she had agreed. Additionally,

LeGrande alleged that Tennon had frustrated his efforts to defend her by

sending the District Attorney’s Office communications he claimed were

confidential and privileged. And he represented he had given Tennon

notice of his intent to withdraw.

     In November 2019, a visiting judge, sitting for the 435th District

Court, heard and then denied LeGrande’s motion to withdraw. 3 In late

November, Tennon filed a pro se letter asking the trial court to allow her

to withdraw her plea. When the parties appeared in December for the

sentencing hearing, the trial court announced it was going to reschedule

the hearing and consider Tennon’s pro se request to withdraw her plea.

In that hearing, LeGrande told the trial court that Tennon wanted to

withdraw her plea for the following reasons: (1) “there’s newly discovered




     3The  Reporter’s Record of the hearing the trial court conducted on
LeGrande’s motion to withdraw is not included in the record. That said,
the parties have not claimed any evidence from that hearing is relevant
to Tennon’s claims.
                                   9
evidence[;]” (2) she wanted a jury rather than the court to decide her

punishment; (3) she had informed him that on the day she pleaded guilty,

she was under a doctor’s supervision and “being given psychotropic

medication that hindered her ability to comprehend that nature and

quality of what she was doing[;]” and (4) she had informed him that “she’s

experienced head trauma” that “also hindered her ability to appreciate

or to be competent to make the plea that was made.” 4 In response, the

State argued that Tennon was “playing games with this court the same

way she was playing games when she changed her plea the day before

jury selection.”

     The trial court noted that the court had admonished Tennon before

she pleaded guilty, and that Tennon in pleading guilty had acknowledged

that she was entering a knowing and voluntary plea. During the

December hearing, the trial court reviewed the transcript of the hearing

it conducted in August when Tennon entered her plea. Along with that

transcript, the trial court reviewed Tennon’s presentence investigation


     4A little later in the hearing, LeGrande told the trial court that the
newly discovered evidence was “additional documentation” that was
newly discovered “at least as to me, your Honor.” And he also said that
he understood that when Tennon pleaded guilty, she was taking
“clonazepam which is a benzodiazepine drug.”
                                     10
report, noting the report made no mention that Tennon had a problem

with taking prescription drugs based on what she told the officer who

prepared the report. That said, the trial court also noted the officer who

prepared the report had mentioned that Tennon said she had suffered a

concussion as a child, a second possible concussion around 2018, and

“some possible memory problems.” Yet the trial court then noted the

report made no mention that Tennon had claimed she was suffering from

any long-lasting effects from the trauma she suffered to her head or from

taking prescription medicines. 5 And the trial court noted the report did

not state that Tennon told the officer that her problems left her unable

to function or rendered her without a capacity for understanding. The

trial court also examined the drug tests Tennon took while out of jail on

bond. In examining those test reports, the trial court noted that Tennon

had not tested positive for the presence of clonazepam in any of that

testing.


     5The  presentence report is not in the Clerk’s Record or in the nine
Reporter’s Records that were filed as the appellate record. For that
reason, we have relied on what the trial court stated the presentence
report contains when explaining the background. We note that the trial
court, when examining the presentence report, appears to have been
summarizing the presentence report and does not appear to have been
quoting from it.
                                   11
     After the trial court reviewed the information described above, it

denied Tennon’s request to withdraw her plea. Then the trial court asked

if there was anything further. LeGrande responded: “Nothing for the

Defense.” Although the trial court rescheduled the punishment hearing

for January 27, 2020, for reasons not apparent from the record it did not

begin until February 19, 2020.

     On February 18, LeGrande filed another motion to withdraw. This

time, LeGrande alleged Tennon appealed from the dismissal of the

grievance, but he noted that Tennon’s appeal of the grievance was

dismissed in January 2020. Still, LeGrande asserted the conflicts he had

with Tennon made representing “her at a sentencing hearing

impracticable.” In the February 2020 motion, LeGrande alleged Tennon

had “refused to cooperate” in preparing for the punishment hearing, and

he alleged facts to support that claim.

     In February, after opening court, the court announced the case “was

set today for sentencing.” At the start of the hearing, LeGrande notified

the trial court he had filed another motion to withdraw. He explained he

filed the motion because Tennon, he said, had refused to cooperate in

preparing her defense. Even though she had not cooperated in preparing


                                   12
a defense, however, LeGrande told the trial court he recognized the trial

court could require that he continue to represent Tennon in the hearing.

He explained that should the trial court deny his motion, he would “do

[his] best if the [trial] [c]ourt wants me to remain on the case.”

Additionally, LeGrande asked the trial court to note that Tennon had

filed pro se motions in which she was asking the trial court to consider

“reopening [Tennon’s] plea or allowing her to withdraw her plea[.]”

     After hearing LeGrande on his motion, the trial court denied his

motion to withdraw. Then, the trial court turned to Tennon’s pro se

motions, explaining the court would not address them before conducting

the sentencing hearing “because Ms. Tennon is represented by counsel.”

After that, Tennon interrupted, complaining to the court about her

attorney. The trial court cut Tennon off, explaining that it intended to

proceed with the sentencing hearing but would allow Tennon an

opportunity to speak during the hearing.

      After the trial court ruled on the motions filed by Tennon’s attorney,

the State called its first witness, an investigator in the District Attorney’s

Office, Erin Smith. Just after the noon recess, Tennon told the court she

“no longer want[ed] LeGrande to represent [her,]” alleging he had cursed


                                     13
her, threatened her, and told her he wasn’t going to help her. In response,

LeGrande said: “Your Honor, I apologize. My understanding was that Ms.

Tennon desired to represent herself pro se. I apologize.” Then, the

prosecutor said the State wanted the record to show

     the things Ms. Tennon just described [are] not consistent with
     what’s happening in this courtroom. Mr. LeGrande is being
     professional, and he, in fact, just informed me he intends to
     cross-examine [the State’s first witness, who was still on the
     stand] and were those things happening in this courtroom,
     they would be very obvious. The defendant - - while not under
     oath, is misstating what is going on here.

     When Tennon said she no longer wanted to be represented by

LeGrande and after the trial court heard LeGrande apologize and heard

the prosecutor contest the truth of Tennon’s claim, the trial court asked

Tennon whether she wanted to represent herself. Tennon responded:

“Yes.” The trial court advised Tennon about the dangers and

disadvantages of self-representation. After Tennon was warned, she

confirmed she wanted to represent herself, but she also said “[t]here may

be another attorney.” In response, the trial asked what Tennon meant.

Tennon explained she was meeting with another attorney that evening,

and then said, “he may come and finish this up tomorrow.” Tennon

concluded by stating she intended to “represent myself unless I cannot


                                    14
hire another counsel[,]” explaining she wasn’t satisfied with the way she

was being “represented and all on this case.”

     After all that, the trial court asked Tennon about her educational

background and occupation. Tennon explained she had finished two

years of college and worked in medical sales. When the trial court asked

Tennon whether she’d ever been found incompetent by a court or a doctor,

Tennon claimed she had been found incompetent, but that she had no

documents to support her claim because she had sent them to LeGrande.

Next, Tennon told the trial court she felt she needed to be medically

evaluated. She claimed a physician had told her the same thing too. And

Tennon claimed to be bipolar, and claimed to have “anxiety, PTSD, . . .

and [to be] on medication that makes me not remember because it’s - -

that’s what it does.”

     When the trial court warned Tennon about the dangers of

representing herself, Tennon acknowledged she was aware she was

charged with aggregate theft, and she could be sentenced to prison for

life. And she acknowledged she understood she faced a sentence of five to

ninety-nine years or life, and a fine of up to $10,000. Given Tennon’s

responses, the trial court told Tennon that should she hire an attorney


                                   15
and if the attorney made an appearance for her in the hearing, the court

would allow the attorney to represent her. But that until that occurred,

the court was not going to “delay[] the sentencing” and was instead going

“forward as scheduled.” After warning Tennon of the dangers of

representing herself, the trial court asked: “Are you still persisting in

self-representation today?” Tennon answered: “Yes.” The record also

shows that Tennon signed a document, which was filed of record, in which

she waived her right to counsel.

     The State called three witnesses after Tennon started representing

herself. The State called two business owners, who were victims of

Tennon’s thefts, and then recalled Erin Smith, who investigated the

thefts, before declaring a recess for the rest of the day. Tennon cross-

examined all three witnesses. And even though the three witnesses were

released, all three were subject to being recalled.

     After declaring a recess, the trial court took up Tennon’s pro se

motions since Tennon was now representing herself, her motion for a

competency exam and her motion to withdraw her plea. In arguing her

motion for a competency exam, Tennon told the court she had seen a

psychiatrist, explained she could get records that show she has PTSD and


                                    16
is bipolar. According to Tennon, these two conditions explain why she

takes medication. The trial court denied the motion after reviewing the

medical records Tennon attached to it. After reviewing the records

attached to the motion, the trial court explained: “I do not see any records

attached to the motion that show a doctor has diagnosed you with the

condition you mentioned.”

     Turning to Tennon’s motion to withdraw her plea, Tennon argued

that others committed the thefts and that she wasn’t responsible for

them. According to Tennon, individuals who worked for her could have

created the business records the State’s witnesses were relying on to

claim she was responsible for the thefts. And Tennon argued she could

prove that individuals who worked for her had access to the computers

that were used to send the emails that Erin Smith and the other State

witnesses were relying on to claim she committed the thefts. After

considering Tennon’s argument and the fact that she had pleaded guilty

to committing the thefts, the trial court denied Tennon’s motion to

withdraw her plea and then declared the court in recess for the rest of

the day.




                                    17
     The following morning, Tennon advised the trial court that she had

hired an attorney, and she now wished to withdraw her waiver of her

right to counsel. Noting that a lawyer had contacted the court about

Tennon’s case, the trial court then said that the lawyer “ha[d] not given

the [c]ourt any indication that he ha[d] been retained or that he is the

attorney of [] record in the matter.” In response, Tennon told the trial

court that the meeting she told the trial court that she was planning to

have with the attorney she wanted to retain had not occurred.

     Then, the trial court asked the State whether it opposed Tennon’s

request to withdraw the waiver she signed waiving her right to counsel.

The State responded that it did not oppose the request. Given the State’s

response, the trial court allowed Tennon to withdraw the waiver,

explaining it was going to grant Tennon’s motion to withdraw the waiver

because an attorney, Jim Squyers, had contacted the court and indicated

that he was negotiating with Tennon over an agreement to represent her

and was aware the court intended to resume Tennon’s sentencing

hearing in “ten days.” The trial court told Tennon that even though it

would allow her to withdraw the waiver, if she did hire an attorney, the

hearing would resume in ten days and “you and your lawyer are not


                                   18
entitled to repeat [any of] the proceedings[.]” After Tennon acknowledged

understanding the sentencing hearing would be continued for just ten

days, the trial court reset the hearing for March 2.

     On March 2, Squyers appeared as Tennon’s attorney at the

punishment hearing. He announced “not ready” and requested a

continuance. Squyers told the court that when Tennon hired him, he was

unaware of the “massive amount of discovery involved in the case[,]” and

he had “not been able to th[or]oughly go through that discovery.” Squyers

explained he was not familiar with Tennon’s case, and he said he didn’t

feel he could “effectively represent my client in this matter through cross-

examination or – or any other form of witness examination.” In response,

the trial court noted that on February 19, the court’s staff had let Squyers

know the court intended to move forward with Tennon’s sentencing

hearing whether she successfully retained an attorney or not on March

2. Squyers acknowledged he was aware that’s what the court intended to

do. After Squyers acknowledged taking the case knowing the court

intended to proceed with the hearing on March 2nd, the trial court denied

his request to continue the hearing.




                                    19
     The State called four witnesses before resting its case on March 2.

All four of the witnesses were either owners or employees of businesses

that were victims of Tennon’s thefts. When the State finished examining

these witnesses, Squyers asked no questions. Instead, as to each witness,

Squyers stated he didn’t feel prepared and for that reason had no

questions.

     When the State rested, Squyers moved for a recess, explaining he

needed time “to allow us to get our witnesses so they can testify.” The

trial court granted the request and continued the hearing until March 5.

On March 5, Squyers called two witnesses in Tennon’s defense, Tennon

and Dr. Thomas Cole Jr.

     When Tennon testified, she said she suffers from psychiatric

problems, conditions that she claims affect her memory. But Tennon also

testified she understood she was in court to be sentenced, and she

understood she had pled guilty. Tennon acknowledged she understood

she faced a potential life sentence. Tennon testified that currently, she is

being treated by Dr. Cole. And she said that Dr. Cole has referred her to

a psychiatrist, but she has “not been able to get in because it’s, like,

scheduled months off and – it’s hard for me to be taken off work because


                                    20
I don’t get paid when I’m off[.]” According to Tennon, she’s “been on tons

of different medications[;]” however, she offered no prescription records

to support her claim that she been on tons of medications. When Squyers

asked whether Tennon considered herself “smart[,]” she said “I would

hope I am.”

     On cross-examination, Tennon agreed the thefts at issue involved

over a million dollars. Tennon admitted that she stole the money from

several companies. And she agreed that even though she was claiming to

suffer from psychiatric problems, she had never been admitted to a

psychiatric hospital. Tennon agreed that she never told Dr. Cole or any

of her other physicians that she was involved in a criminal case; instead,

she admitted telling Dr. Cole “this is not for any kind of court case.”

Tennon said she lied to Dr. Cole “because it’s personal, and that’s not

what it was used for.”

     Tennon’s last witness, Dr. Cole, testified he has a general practice

in Huntsville and has practiced there for forty-five years. Dr. Cole

explained he first saw Tennon in April 2019, and that he had seen

Tennon once or twice since then. Based solely on Tennon’s history and

her subjective complaints, he prescribed clonazepam to treat her for


                                   21
agitation and depression, and he prescribed Namenda for the problems

she claimed she had with her memory. But Dr. Cole explained that as to

testing her memory, he gave Tennon a St. Louis Mental Status Exam.

According to Dr. Cole, the St. Louis Mental Status Exam is commonly

used by physicians to test a person’s memory. According to Dr. Cole,

Tennon scored “just below” normal on her test when he saw her. As to

her complaints about her memory, Dr. Cole said she complained “her

memory wasn’t quite up to par.”

     On cross-examination, Dr. Cole agreed that Tennon never told him

she was under indictment for aggregate theft, a first-degree felony that

upon conviction could result in her incarceration for life. And he agreed

that in his experience, the prospect of going to prison can cause a person

to have feelings of depression, isolation, and anxiety. As to Tennon’s

history of being bi-polar, Dr. Cole agreed that Tennon’s history was solely

subjective and that he gave her no objective tests for that condition.

Finally, Dr. Cole admitted that he had never seen medical records on

Tennon from any other caregivers.

     Squyers rested after calling Cole. The State called no witnesses in

rebuttal. After the parties presented final argument, the trial court found


                                    22
Tennon guilty and pronounced her sentence—seventy-years’ confinement

in the Texas Department of Corrections, Institutional Division. In

addition to the punishment, the trial court advised Tennon it was

ordering restitution in amounts set out in an exhibit attached to the

judgment, which total in excess of one million dollars.

     After the trial court pronounced sentence, Squyers notified the trial

court that the day before, he had filed a motion for new trial. In the

motion, which was unsworn, Squyers alleged that he had spoken to a

potentially exculpatory witness, Denis Temple, whom he alleged had

“taken responsibility” for Tennon’s “crimes.” Squyers alleged that he had

not yet had the opportunity to “properly investigate Temple’s

statements[,]” and he argued that LeGrande’s failure to call Temple in

the “innocence/guilt portion of [Tennon’s trial] . . . is in fact ineffective

assistance of counsel.”

                                  Analysis

                          Withdrawing a Guilty Plea

     In Tennon’s first issue, she argues the trial court abused its

discretion when it refused her requests to withdraw her plea. On appeal,

Tennon does not argue she was not properly admonished of the


                                     23
consequences associated with pleading guilty, as required by article 26.13

of the Code of Criminal Procedure. 6 Instead, she claims the trial court

should have found she did not knowingly and voluntarily plead guilty

because the medications she was taking for the psychiatric conditions has

deprived her of her capacity to understand the consequences of her plea.

     The    record   shows   that   before   pleading guilty,     Tennon

acknowledged she understood the charge and the range of punishment

that applied if convicted of aggregate theft—five to ninety-nine years

imprisonment and a fine not to exceed $10,000. 7 Tennon also signed plea

admonishments, acknowledging “I am competent and aware of the

consequence of the plea.” Last, Tennon signed a judicial confession,

admitting that she committed the offense as alleged in the indictment

and that she was guilty of that offense.

     When the defendant voluntarily pleads guilty to an indictment, the

defendant may withdraw the plea “as a matter of right without assigning

reasons until such judgment has been pronounced or the case has been




     6See Tex. Code Crim. Proc. Ann. art. 26.13(a).
     7See Tex. Penal Code Ann. § 12.32.

                                  24
taken under advisement.” 8 A case is considered to have been taken under

advisement when the record shows the trial court (1) admonished the

defendant of the consequences of pleading guilty, (2) received the

defendant’s plea and evidence establishing the defendant’s guilt, and (3)

the court continues the case, pending receipt of a report from a probation

officer regarding the probation department’s recommendations on a

sentence. 9 So while a defendant may no longer withdraw their plea as a

matter of right when the trial court has taken the case under advisement,

the trial court may (but is not required) allow the defendant to withdraw

the plea even after it has taken the case under advisement. 10

     In Tennon’s case, the record reflects that the trial court admonished

Tennon of the consequences of pleading guilty, received her plea and

evidence that established her guilt, and took the case under advisement

while awaiting a probation officer’s investigation and report addressing


     8Jackson    v. State, 590 S.W.2d 514, 515 (Tex. Crim. App. 1979);
Barlow v. State, No. 09-17-00027-CR, 2018 Tex. App. LEXIS 1703, at *4
(Tex. App.—Beaumont Mar. 7, 2018, no pet.) (mem. op., not designated
for publication).
       9See DeVary v. State, 615 S.W.2d 739, 740 (Tex. Crim. App. 1981);

Stewart v. State, 680 S.W.2d 513, 514 (Tex. App.—Beaumont 1984, pet.
ref’d); Houston v. State, 201 S.W.3d 212, 218 (Tex. App.—Houston [14th
Dist.] 2006, no pet.).
       10See Jackson, 590 S.W.2d at 515; Stewart, 680 S.W.2d at 514.

                                    25
Tennon’s sentence. Even though Tennon argues on appeal that the trial

court did not hear any evidence when it conducted the hearing on her

plea because no witnesses were called to testify during the hearing, that

does not mean there was not sufficient evidence introduced in the hearing

to support her plea of guilt since she signed a judicial confession (State’s

Exhibit 1). “It is well settled that a judicial confession, standing alone, is

sufficient to sustain a conviction upon a guilty plea, . . . and to satisfy the

requirements of Article 1.15[.]” 11

      It follows that in November 2019, when Tennon filed her first two

pro se motions seeking to withdraw her plea, and in March 2020, when

Squyers filed a motion for new trial and asked the trial court to allow

Tennon to withdraw her plea, Tennon no longer had an unrestricted right

to withdraw her plea. Instead, the trial court had the discretion to either

allow or to deny her request, so long as denying her request was not an

abuse of discretion.




      11Dinnery v. State, 592 S.W.2d 343, 353 (Tex. Crim. App. 1980) (op.
on reh’g); Tex. Code Crim. Proc. Ann. art. 1.15; see also Ex parte Smith,
296 S.W.3d 78, 79 (Tex. Crim. App. 2009) (noting “that the applicant
judicially confessed to committing the offense, which was sufficient
evidence to support a plea of guilty”).
                                    26
      On appeal, Tennon contends the trial court abused its discretion in

denying her request because the medicines she was taking due to her

anxiety and bi-polar condition kept her from understanding the nature

and consequences of her plea. But the trial court denied her motion and

rejected these claims. When a trial court denies a motion to withdraw a

plea, the appellate court gives the trial court a first-hand, factual

assessment on whether the defendant was competent to enter a valid plea

in the appeal. 12

      In addition to the trial court’s first-hand assessment, Texas law

presumes that a defendant is “competent to stand trial and shall be found

competent to stand trial unless proved incompetent by a preponderance

of the evidence.” 13 To establish a defendant is incompetent, the defendant

must establish they do not have a “sufficient present ability to consult

with [their] lawyer with a reasonable degree of rational understanding[,]”

or they do not have “a rational as well as factual understanding of the

proceedings against [them].” 14 “When a defendant enters into a plea,

attesting that she understands the nature of her plea and that it is being


      12Ross  v. State, 133 S.W.3d 618, 627 (Tex. Crim. App. 2004).
      13Tex. Code Crim. Proc. Ann. art. 46B.003(b).
      14Id. art. 46B.003(a).

                                    27
made knowingly and voluntarily, she has the burden on appeal to show

that her plea was involuntary.”15 In Tennon’s case, the question for us is

whether Tennon has carried her burden to demonstrate that her plea was

involuntary.

     When the trial court conducted the hearing on Tennon’s plea, no

one—not Tennon, Tennon’s attorney, or anyone else—suggested Tennon

lacked the competence to enter a valid plea. On the contrary, Tennon’s

attorney represented he had no information indicating Tennon was not

competent. And Tennon signed plea papers stating: “I am competent and

aware of the consequences of the plea,” and she signed a judicial

confession to the offense of aggregate theft.

     When Dr. Cole testified, he never said that the medications he

prescribed had interfered with Tennon’s capacity to enter a knowing and

voluntary plea in August 2019. And he never testified that Tennon’s

psychiatric problems, which he admitted were based solely on the history

she provided, would have kept Tennon from understanding the nature

and consequences of the proceedings that occurred in the hearing on

Tennon’s plea. He also did not say that the problems she had with her


     15Briggs   v. State, 560 S.W.3d 176, 187 (Tex. Crim. App. 2018).
                                     28
memory were sufficiently severe that would have, in his opinion,

interfered with the capacity to understand the nature and consequences

of pleading guilty to a felony that could result in a lengthy sentence of up

to life.

      Finally, in the hearings the trial court conducted on Tennon’s

motions, the trial court examined the records that were available to the

trial court and determined they were inconsistent with Tennon’s

underlying allegation that she was overly medicated in August 2019

when she entered her plea. After examining the records that were

available to the court, which included drug testing, the transcript of the

hearing in August, and Tennon’s representations in court and in the plea

papers that she was knowingly and voluntarily pleading guilty, the trial

court denied Tennon’s motions because the drug testing and evidence did

not support her claim.

      Having viewed the record as a whole, we hold the trial court did not

abuse its discretion in denying Tennon’s motions to withdraw her plea.16

We overrule Tennon’s first issue.




      16See   Briggs, 560 S.W.3d at 187.
                                     29
                     Effective Assistance of Counsel

     In Tennon’s second issue, she argues that LeGrande and Squyers

provided her ineffective assistance of counsel. On appeal, Tennon argues

both of the attorney’s she retained to represent her on her case were

ineffective. Since Tennon must show the punishment verdict would have

been more favorable but for counsels’ errors, we will address most of her

complaints about LeGrande and Squyers together. 17 That said, she

complains that Squyers was ineffective because he didn’t subpoena Denis

Temple to testify in support of the allegations he made in his motion for

new trial. Because we resolve that complaint in a manner different from

her other complaints, we will address it last.

     As to LeGrande, Tennon argues her ability to communicate with

him broke down before her sentencing hearing occurred over a dispute

about her payment of his fees. According to Tennon, the dispute erupted

on the first day of the sentencing hearing when LeGrande told Tennon

he was not going to cross-examine Smith or help her further in the

hearing. And Tennon contends the attorney-client relationship was

compromised even before the sentencing hearing occurred over the


     17Pham v.   State, 639 S.W.3d 708, 713 (Tex. Crim. App. 2022).
                                    30
dispute centering on her payment of his fees, which ended up depriving

her of her right to effective assistance of counsel in the punishment

hearing.

     As to Squyers, Tennon argues that after the trial court denied

Squyers’ request to continue her sentencing hearing, the record shows he

was unprepared. She notes he failed to cross-examine any of the

witnesses the State called on the second day of her sentencing hearing.

Additionally, Tennon claims that when Squyers presented her

punishment evidence on the third day of the hearing, he failed to

subpoena Denis Temple, whom she argues “held promises of being

exculpatory” as to the thefts.

     We recognize, of course, that defendants have a Sixth Amendment

right to the effective assistance of counsel. 18 But to establish a claim for

ineffective assistance of counsel, a defendant must meet the two-pronged

Strickland test. 19 To meet that test, the record must show (1) deficient

performance by the defendant’s attorney and (2) prejudice. 20 Since


     18U.S.  CONST. amend. VI; Strickland v. Washington, 466 U.S. 668,
684-85 (1984).
      19Strickland, 466 U.S. at 687; Mitchell v. State, 68 S.W.3d 640, 642

(Tex. Crim. App. 2002).
      20Strickland, 466 U.S. at 687.

                                    31
Tennon complains about punishment-stage errors in her appeal, she

must demonstrate a reasonable probability exists “that, but for counsel’s

errors, the [factfinder] would have reached a more favorable verdict.” 21

     Assuming for sake of discussion that the fact that neither

LeGrande, nor Squyers cross-examined any of the State’s witnesses

constitutes deficient performance, we must still determine whether a

reasonable probability exists to believe that but for these errors, the

outcome in the hearing would have been different. 22 In her appeal,

Tennon offers no explanation about how their failure to cross-examine

these seven witnesses would have led to a more favorable result; instead,

all she says is that she was harmed because both of her attorneys

“declined to cross-examine witnesses, albeit for different reasons.”

     Of the seven witnesses the State called over the course of what

turned out to be a three-day hearing, six of them represented businesses,

which were victimized by Tennon’s thefts. The remaining witness, Erin

Smith, works as an investigator for the Montgomery County District

Attorney’s Office. She testified she played a “large role” in investigating




     21Pham v.  State, 639 S.W.3d at 713.
     22Ex parte Rogers, 369 S.W.3d 858, 863 (Tex. Crim. App. 2012).

                                  32
Tennon’s case. She described the scheme Tennon used to commit the

thefts, the amounts stolen, and the victims involved. Despite the fact that

LeGrande didn’t cross-examine Smith, Tennon admitted in the

punishment hearing, just as she did during her plea, that she was guilty

of the aggregate theft as alleged in the indictment. The remaining

witnesses who testified in the punishment proceedings described but a

small part of the overall thefts of money that Tennon acquired in her

scheme. These witnesses merely described a small part of the overall

amounts that Tennon pleaded guilty to stealing, and how she

accomplished some of the thefts. We assume the reason Tennon’s

attorney did not include a more specific harm argument in her appeal is

that he could not explain how the cross-examination of these witnesses

would have led to a more favorable result. In the end, Tennon cannot

prevail in her appeal by merely suggesting that a possible punishment-

stage error—LeGrande’s and Squyer’s abandonment of their duties to

cross-examine witnesses—conceivably adversely affected her sentence.23

     In the punishment hearing, the trial court also heard testimony

that shows Tennon had previously been convicted of three other theft-


     23Id.

                                    33
related offenses and received deferred adjudication on two others. We

have summarized the evidence that shows Tennon’s prior criminal

history in the table below:

Offense            Judgment          Sentence           Reporter’s
                                                        Record
Theft of rental    May 24, 1991      Five years’        9 Reporter’s
property (third-                     deferred           Record, 320-
degree felony)                       adjudication       325
Theft (class B     February 3,       Time served        9 Reporter’s
misdemeanor)       2000                                 Record, 326-334
False              February 8,       Four years’        9 Reporter’s
representation     2001              probation (plus    Record, 335-339
of social                            restitution)
security account
number
Theft by check     August 24, 2006 Fine only            9 Reporter’s
(class B                                                Record, 340-342
misdemeanor)
Debit/credit       September 28,     Four years’        9 Reporter’s
card abuse         2012              deferred           Record, 343-349
(state jail                          adjudication
felony)                              (plus fine and
                                     restitution)


     In deciding upon a sentence, the trial court was entitled to consider

Tennon’s criminal history. And on appeal, Tennon does not argue that

LeGrande or Squyers could have undermined this evidence had they

cross-examined the State’s witnesses either.




                                   34
      Last, we turn to Tennon’s complaint that Squyers failed to call

Denis Temple to testify in the hearing on Tennon’s motion for new trial.

In her appeal, Tennon argues that Squyers “needed to use whatever

means available to get [Denis Temple] into court.” She concludes that

Squyers “should have used his time to subpoena [Temple][,]” concluding

that his failure to do so was ineffective.

      Unlike the ineffective assistance of counsel claims addressed above,

we will not assume Squyers performed deficiently in deciding whether

Tennon has established ineffective assistance of counsel based on both

prongs of Strickland. 24 Instead, we evaluate this claim by determining

whether the record is sufficient to establish that Squyers’ representation

was so deficient and lacking in tactical or strategic decision making as to

overcome the presumption that counsel’s conduct was reasonable and

professional.”25 In direct appeals like the appeal before us here, the record developed

in the trial court is usually not sufficiently developed to establish that a defendant’s

attorney’s performance was deficient.26 And before the attorney who represented the

defendant is criticized in the appeal for performing deficiently in the trial, the



      24Strickland, 466 U.S. at 687.
      25Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002).
      26Menefield v. State, 363 S.W.3d 591, 593 (Tex. Crim. App. 2012).

                                    35
attorney “should ordinarily be afforded an opportunity to explain his actions before

being denounced as ineffective.” 27 When the trial attorney was not given that

opportunity in the trial, the appellate court should not find deficient performance

unless the conduct being challenged is “so outrageous that no competent attorney

would have engaged in it.” 28

      Squyers’ motion for new trial alleging he had spoken to a “potentially

exculpatory witness” is unsworn. And in the motion, Squyers never alleged that

either he or LeGrande knew about Temple when Tennon entered her plea. We have

reviewed the Reporter’s Records of the hearings, and Tennon never once mentions

Temple in any of those hearings. Squyers may also have offered a valid excuse for

not serving Temple with a subpoena had he been given the opportunity to answer

Tennon’s complaint about him in a hearing. It’s possible that Squyers didn’t know

where Temple lived or where he worked when he filed the motion and when the

hearing on the motion for new trial occurred. And there’s nothing in the record that

shows what Temple would have said had he been placed under oath, so we don’t

know that his testimony would have bene exculpatory had he been called.




      27Id.(quoting Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim.
App. 2003)).
     28Id. (quoting Garcia v. State, 57 S.W.3d 436, 440 (Tex. Crim. App.

2001)).
                                    36
      In the end, the record in Tennon’s direct appeal is insufficient to establish that

Squyers performed deficiently in failing to subpoena Temple to the hearing on the

motion for new trial. 29 For all these reasons, Tennon’s second issue is overruled.

                                        Conclusion

      Having overruled Tennon’s issues, we affirm the trial court’s

judgment.

      AFFIRMED.

                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice



Submitted on November 29, 2021
Opinion Delivered August 10, 2022
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




      29Strickland, 466    U.S. at 689; Rylander, 101 S.W.3d at 111.
                                       37